Citation Nr: 0622150	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic psychiatric 
disorder to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from April 1956 through 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case is now 
before the Board for appellate review.

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran is seeking service connection for a chronic 
psychiatric disorder, to include an anxiety disorder.  His 
service medical records were at least partially destroyed by 
fire.  The Board's April 2004 remand drew attention to the 
December 2001 letter from the National Personnel Records 
Center (NPRC) that indicated that "the record/a portion of 
the record" was recovered following the 1973 St. Louis 
Records Center fire.  The Board ordered VA to "ask the NPRC 
to search for service medical records, morning reports, sick 
call reports, and reports from the Surgeon General's Office, 
and also inform the veteran of alternate sources of evidence 
that he might submit."  

In May 2004, VA requested "morning reports, search morning 
reports of CO D 14th  VN SP TNG REGT."  The response 
indicated a need for the "complete unit at time of 
allegation," including "Army company, BN, & REGT."  The 
record is devoid of evidence of a response.  Instead, the 
search appears to have ended with that indication of a need 
for additional information.  

The December 2001 NPRC letter indicating that the veteran's 
service records were partially recovered was from Corwin 
Cook, Archives Technician.  It does not appear that VA 
followed up on that letter to determine exactly what records 
were recovered and to attempt to obtain those records..  

Also, there is no indication that VA "informed the veteran 
of alternate sources of evidence that he might submit."  

If any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  While the Board regrets the delay, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The evidence shows that the veteran was 
medically discharged from the military, but his records were 
destroyed by fire.  It is imperative that VA fulfill its 
heightened duty to assist the veteran with this fire-related 
case as is required under O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991), and Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with its 
duty to notify the veteran by issuing 
corrective notice compliant with 38 C.F.R. 
§ 3.159(b) (2005).  This corrective notice 
must be compliant with the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   
 
2.  Ensure that VA has fully complied with its 
duty to assist the veteran by further 
assisting him to obtain and or reconstruct his 
fire-related service records.  In particular, 
respond to the May 2004 request for more 
information to obtain morning reports, sick 
call reports and other service medical 
records.  And, respond to the December 2001 
NPRC letter, to Corwin Cook or another 
archives technician, and request the partially 
recovered records. 
 
3.  Associate any service records obtained 
with the claims folder, provide those records 
to a VA examiner, preferably the same examiner 
that performed the January 2006 examination, 
and obtain an addendum to the January 2006 
report.  The examiner should consider the 
additional evidence and advance an opinion 
addressing the following question:  Is it more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 
50 percent) that any mental disease diagnosed 
is related to the veteran's service?  If it is 
determined that a psychiatric disorder 
preexisted service, provide and opinion as to 
the basis for this conclusion and whether it 
was at least as likely as not aggravated by 
service.  

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  The examiner should provide a 
complete rationale for any opinions provided.  

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



